                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
                               AT GREEN BAY
______________________________________________________________________________

BRIAN G. HEYER,                                             CASE NO. 1:19-cv-00015-WCG
           Plaintiff,

       vs.
                                                            Chief Judge William C. Griesbach
EXPERIAN INFORMATION SOLUTIONS,
INC.; TRANS UNION, LLC; EQUIFAX INC.;
and EQUIFAX INFORMATION SERVICES, LLC;
            Defendants.
______________________________________________________________________________

         TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
                        AND AFFIRMATIVE DEFENSES
______________________________________________________________________________

       Trans Union, LLC (“Trans Union”), by counsel, responds to Plaintiff’s Complaint (the

“Complaint”) as follows. For the Court’s convenience, Plaintiff’s allegations are set forth

verbatim with Trans Union’s responses immediately following.

                                        JURISDICTION

       1.      This court has jurisdiction under 15 U.S.C. § 1681p and 28 U.S.C § 1331.

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       2.      All conditions precedent to the bringing of this action have been performed.

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

                                            PARTIES

       3.      The Plaintiff in this lawsuit is Brian G. Heyer, a natural person, who resides in

Outagamie County, Wisconsin.




                                            Page 1 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 1 of 29 Document 15
           ANSWER:          Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

           4.      Defendant Experian Information solutions [sic] Inc. (Experian) along with its

subsidiaries, affiliates, and partners operates as a Consumer Reporting Agency regulated by the

Fair Credit Reporting Act, (FCRA) 15 U.S.C. § 1681 et seq. and maintains corporate offices at

475 Anton Blvd., Costa Mesa, CA 92626.

           ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

           5.      Experian, its subsidiaries, and partners sell consumer information and data

derived from consumer information in its consumer file(s) in a number of products and services

to customers such as offering their “Collection TriggersSM”1 service which operates on consumer

data updated daily on an immense database of over 220 million consumers known as “File

OneSM” as just one example and generates hundreds of millions of dollars in revenue annually.

Experian gathers massive amounts of consumer information on a daily basis as stated on their

own web page2 ”Experian’s U.S. ConsumerView marketing database covers over 300 million

individuals and 126 million households. With the freshest data compiled from hundreds of

public and proprietary sources, Experian has thousands of powerful data points to help marketers

reach their targeting goals, including demographics, purchasing habits, lifestyles, interests and

attitudes.” Experian markets a product for businesses to target people for financial products using

its financial data solutions stating “Experian’s Financial and Wealth Audiences suite of solutions

can help you accurately target consumers for financial services offerings using wealth indicator

1:
     https://www.experian.com/marketing-services/targeting/data-driven-marketing.html (last visited Dec. 21, 2018)
2
    http://www.experian.com/consumer-information/debt-collection.html (last visited Dec, 21,2018)



                                                     Page 2 of 29
            Case 1:19-cv-00015-WCG Filed 03/08/19 Page 2 of 29 Document 15
audiences, developed through our exclusive partnership with First Manhattan Consulting Group

(FMCG Direct).” on [sic] that same web page.

         ANSWER:       Trans     Union      states       that   the   website      identified    as

“https://www.experian.com/marketing-services/targeting/data-driven-marketing.html”              and

“http://www.experian.com/consumer-information/debt-collection.html” speak for themselves.

Trans Union states that it lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

         6.    Defendant Equifax Inc. (Equifax) along with its subsidiaries operates as a

Consumer Reporting Agency (“CRA”) regulated by the Fair Credit Reporting Act, (FCRA) 15

U.S.C. § 1681 et seq. with Equifax Inc. corporate offices at 1550 Peachtree Street, Atlanta, GA

30309.

         ANSWER:       Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

         7.    Equifax Inc. is the parent of Equifax Information Services LLC (EIS). In prior

litigation Equifax Inc. has taken the position it itself is not a “consumer reporting agency”

governed by the FCRA. See 15 U.S.C. § 1681a(f) (”The term “consumer reporting agency”

means any person, who for monetary fees, dues, or on a cooperative nonprofit basis, regularly

engages in whole or in part in the practice of assembling or evaluating consumer credit

information or other information on consumers for the purpose of furnishing consumer reports to

third parties, and which uses any means or facility of interstate commerce for the purpose of

preparing or furnishing consumer reports.”)

         ANSWER:       Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.




                                              Page 3 of 29
          Case 1:19-cv-00015-WCG Filed 03/08/19 Page 3 of 29 Document 15
        8.       But of course, Equifax Inc. is a consumer reporting agency. For purposes of the

FCRA Equifax Inc. has held itself out repeatedly to consumers, regulators, and the public

generally as the actual operating entity. The branding, labels, and disclosures on the Defendants’

consumer website is dominated by “Equifax Inc.” titling3. Defendants have held Equifax Inc.

out as the operating and responsible entity, but argue in litigation that EIS is the consumer

reporting agency, not Equifax Inc. How a company factually operates is what matters under the

FCRA, not how it claims it operates.

        ANSWER:           Trans        Union       states      that      the      website         identified   as

“https://www.equifax.com/personal” speaks for itself. Trans Union states that the remaining

allegations of this paragraph are legal conclusions and, so stating, denies them.

        9.       United States Congress recognizes Equifax Inc. as a consumer reporting agency

as evidenced by the many inquiries directed to Equifax Inc. - but not to its subsidiaries -

regarding its consumer data practices. Equifax Inc. itself - but not its subsidiaries - has entered

consent decrees with several States regarding its consumer data practices.4                        Last year, the

Attorneys General of 43 States (including Wisconsin) directly raised to Equifax Inc., - but not its

subsidiaries5 - their profound concerns of Equifax Inc.’s consumer data practices.

        ANSWER:           Trans       Union        states      that      the     websites         identified   as

“https://www.dfs.ny.gov/about/ea/eal” and “https://www.doj.state.wi.us/sites/default/files/news-

media” speak for themselves. Trans Union states that the remaining allegations of this paragraph

are legal conclusions and, so stating, denies them.




3
  https://www.equifax.com/personal/ (last visited on Dec. 21, 2018)
4
  https://www.dfs.ny.gov/about/ea/eal 80627.pdf
5
  https://www.doj.state.wi.us/sites/default/files/news-media/9.25.17_equifaxlettertocounseI.pdf



                                                    Page 4 of 29
          Case 1:19-cv-00015-WCG Filed 03/08/19 Page 4 of 29 Document 15
        10.    Equifax Inc. and its subsidiaries such as Equifax Information Services LLC (EIS)

and Equifax Consumer Services LLC (ECS) operate as alter egos of one another and freely

transfer communications from consumers, as well as consumer information and data based on

consumer information and communications, between the entities for commercial purposes

without restriction and to treat them as separate entities would promote fraud and sanction

injustice.

        ANSWER:       Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        11.    Equifax Inc. and its subsidiaries including EIS operate using the same “Equifax”

logo with no differentiation between entities when interacting with consumers via mail and

otherwise. By virtue of different subsidiaries and divisions operating without any impediments

of corporate structure using the same logo as Equifax Inc. an unsophisticated consumer would

not know one Equifax entity from another.

        ANSWER:       Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        12.    Equifax Inc. has used EIS and ECS and other subsidiaries as dependent and

integrated divisions rather than separate legal entities.    The business operations are fully

coordinated and shared resources are cross-applied without full and complete profit and cost

centers. Management decisions at EIS and ECS as well as other divisions are made by and

through Equifax Inc. And the entities largely hold themselves out as a single uniform business

entity exchanging and selling consumer information as well as data derived from consumer




                                            Page 5 of 29
         Case 1:19-cv-00015-WCG Filed 03/08/19 Page 5 of 29 Document 15
information and communications it holds in its consumer files.        Its customer base is vast,

including state and federal governments, generating hundreds [sic] billions of dollars in revenue

annually.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       13.     The FCRA, through a rule mandated at § 1681x expressly prohibits “a consumer

reporting agency from circumventing or evading treatment as a nationwide consumer reporting

agency” by means of corporate organization or restructuring.

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       14.     Equifax Inc. and its subsidiaries - whether or not they observe state law corporate

formalities - have eliminated nearly all lines between their different business entities in the

collection, maintenance, sharing and furnishing of consumer reporting information. Equifax Inc.

entities such as EIS regularly share FCRA restricted information with sibling ECS to market and

profit from the sale of identity theft products including the blurring of legal lines between

providing file information under the FCRA versus private sale to the consumer. It does so with a

number of Equifax related entities such as TALX Corporation, eThority, Anakam, Inc., not to

mention Equifax Mortgage Services.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




                                            Page 6 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 6 of 29 Document 15
       15.     To remain separate and distinct for purposes of liability in this action, Defendants

Equifax Inc. and Equifax Information Services LLC must operate as separate and legally as well

as operationally distinct entities. Here for matters alleged and relevant herein, EIS is merely an

alter ego of Equifax Inc. For purposes of how consumer data was handled, warehoused, used,

and sold, the corporate lines were disregarded in practice. EIS, ECS, and other subsidiaries of

Equifax Inc. are mere instrumentalities for the transaction of the corporate consumer credit

business. Equifax Inc., EIS, ECS, and other subsidiaries share full unity of interest such that the

separate personalities of the corporation and subsidiaries no longer exist as they operate as one

consumer reporting agency under the FCRA.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       16.     Equifax Inc.’s then-CEO Richard F. Smith, in prepared testimony before

Congress last year, did not distinguish between the errors of its subsidiaries. Instead he describes

in his words — “as best I am able” — that “we at Equifax” collect “American consumer

information,” and he apologized to America “on behalf of the Board, the management team, and

the company’s employees.” The records of the Georgia Secretary of State do not show that Mr.

Smith was a Manager, Member, or Director of Equifax Information Services LLC. On behalf of

which Board and thousands of employees was Mr. Smith apologizing for the shoddy protection

of consumers’ personal information, if not the operational octopus of Equifax Inc.?

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




                                             Page 7 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 7 of 29 Document 15
           17.      Wisconsin Senator Bill Proxmire, who was Chair of the Senate Banking

Committee and the champion of the FCRA, made clear that CRAs being required to provide

consumers with full disclosure of their files was the quid pro quo for the CRAs’ federal

preemption from liability for state defamation claims.6 (One can barely imagine the joyful noise

from the various Bar Associations should Equifax Inc. disclaim its CRA-status preemption

protections.)

           ANSWER:           Trans Union states that the citation “115 Cong. Rec. 33,411 (1969) (‘That

is the quid pro quo.’) (remarks of Sen. Proxmire)” speaks for itself. Trans Union states that the

remaining allegations of this paragraph are legal conclusions and, so stating, denies them.

           18.      Defendant Trans Union LLC (Trans Union) along with its subsidiaries and

affiliates operates as a Consumer Reporting Agency regulated by the Fair Credit Reporting Act,

(FCRA) 15 U.S.C. § 1681 et seq. with corporate offices at 555 W. Adams Street Chicago, IL

60661. Trans Union operates as a single FCRA-governed consumer reporting agency. Trans

Union LLC has structured itself in order to warehouse its sale of credit reporting consumer

reports in one entity and its sale of criminal history, employment, landlord-tenant purposed, etc.

consumer reports in other entities. However, it freely transfers data between units and operates

without any impediments of corporate structure. In almost every material regard, the Trans

Union units operate as if they are one and the same, a single consumer reporting agency.

           ANSWER:           Trans Union admits that it is a Delaware limited liability company with its

principal place of business in Chicago, Illinois. Trans Union admits that it is a “consumer

reporting agency” as that term is defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

seq. Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.
6
    115 Cong. Rec. 33,411 (1969) (‘That is the quid pro quo.’) (remarks of Sen. Proxmire)


                                                      Page 8 of 29
            Case 1:19-cv-00015-WCG Filed 03/08/19 Page 8 of 29 Document 15
                                            VENUE

       19.     The occurrences which give rise to this action occurred in Outagamie County,

Wisconsin, and Plaintiff resides in Outagamie County, Wisconsin.

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       20.     Venue is proper in the Eastern District of Wisconsin.

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

                                 GENERAL ALLEGATIONS

       21.     Plaintiff wanted to exercise his statutory right to receive his full consumer file

disclosure of all information recorded and maintained in Defendants’ files and/or databases

about him. The statutory language of 15 U.S.C. § 1681g(a)(l) is clear:

       Every consumer reporting agency shall, upon request, and subject to § 1681h(a) (1) of
       this title, clearly and accurately disclose to the consumer all information in the
       consumer’s file at the time of the request.

Plaintiff looked at the annualcreditreport.com website which was set up and is operated by the

Defendants but could find no place on that website where he could request his full consumer file

disclosure. Instead he found only where he could request a “credit report” which is NOT what

he wanted or what § 1681g(a)(l) states he is entitled to upon request as a consumer. Plaintiff

then decided to write to each of the Defendants directly and made a very deliberate and

specific request to obtain his full consumer file disclosure which he is entitled to under 15

U.S.C. § 1681g(a)(l), NOT just a conventional credit report.

       ANSWER:        Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,




                                            Page 9 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 9 of 29 Document 15
which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5). Trans Union states that the remining allegations of this

paragraph are legal conclusions and, so stating, denies them.

       22.      Plaintiff made a written request sent by certified mail for a copy of his full

consumer file disclosure which was received by Experian on September 22, 2017. See Exhibit

1 attached.

       ANSWER:         Trans Union states that the document identified as “Exhibit 1” speaks for

itself. Trans Union states that it lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

       23.      In response to his very specific request for his full consumer file disclosure

Plaintiff received a version of his Experian credit report, which was not responsive to his request.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       24.      Plaintiff made a written request sent by certified mail for a copy of his full

consumer file disclosure which was received by Equifax on September 21, 2017 [sic] See

Exhibit 1 attached.

       ANSWER:         Trans Union states that the document identified as “Exhibit 1” speaks for

itself. Trans Union states that it lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

       25.      In response to his very specific request for his full consumer file disclosure

Plaintiff received a copy of his Equifax credit report, which was not responsive to his request.




                                            Page 10 of 29
           Case 1:19-cv-00015-WCG Filed 03/08/19 Page 10 of 29 Document 15
       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       26.      Plaintiff made a written request sent by certified mail for a copy of his full

consumer file disclosure which was received by Trans Union on September 21, 2017. See

Exhibit 1 attached.

       ANSWER:         Trans Union states that the document identified as “Exhibit 1” speaks for

itself. Trans Union states that it lacks knowledge or information at this time sufficient to form a

belief about the truth of the remaining allegations, which has the effect of a denial under Rule

8(b)(5).

       27.      In response to his very specific request for his full consumer file disclosure

Plaintiff received a letter from Trans Union which was not responsive to his request. That letter

incorrectly asserted that a “credit report” had been requested, while also speciously denying that

Plaintiff’s mailing address was in Trans Union’s records. Plaintiff’s request had included a copy

of both his Social Security card and his REAL-ID compliant Wisconsin driver’s license. See

Exhibit 1 attached.

       ANSWER:         Trans Union states that the document identified as “Exhibit 1” speaks for

itself. Trans Union denies that it violated the FCRA (or any other law). Trans Union states that it

lacks knowledge or information at this time sufficient to form a belief about the truth of the

remaining allegations, which has the effect of a denial under Rule 8(b)(5).

       28.      Plaintiff, in making the same request of each of the Defendants, specified in great

detail exactly which specific sections of the Fair Credit Reporting Act (FCRA) requires each




                                            Page 11 of 29
           Case 1:19-cv-00015-WCG Filed 03/08/19 Page 11 of 29 Document 15
Defendant to provide a full consumer file disclosure at least once every 12 months at no charge

when a request is made by a consumer. See Exhibit 1 attached.

       ANSWER:         Trans Union states that the document identified as “Exhibit 1” speaks for

itself. Trans Union states that it lacks knowledge or information at this time sufficient to form a

belief about the truth of the remaining allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5). Trans Union states that the remaining allegations of this paragraph are

legal conclusions and, so stating, denies them.

       29.     Plaintiff’s request for a full consumer file disclosure from each Defendant was

his first request for a full consumer file disclosure within 12 months and identification in the

form of a legible copy of both his Social Security card and his REAL-ID compliant Wisconsin

driver’s license were attached to the request for identification and location purposes.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,

which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5).

       30.     After receiving a response from each Defendant that did not comply with the

request made, Plaintiff made a second written request for a full consumer file disclosure

pursuant to the FCRA of each Defendant. See Exhibit 2 attached. To create a paper trail which

would be easy for a human to follow, the second request included a copy of the first letter which




                                             Page 12 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 12 of 29 Document 15
had been sent to that Defendant, as well as a legible copy of both his Social Security card and his

REAL-ID compliant Wisconsin driver’s license for identification. See Exhibit 2 attached.

       ANSWER:         Trans Union states that the document identified as “Exhibit 2” speaks for

itself. Trans Union states that it lacks knowledge or information at this time sufficient to form a

belief about the truth of the remaining allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       31.     At no time did-Plaintiff make any request for a “credit report” or “credit file”

from the Defendants but instead was very specific in requesting a full consumer file disclosure

pursuant to 15 U.S.C. § 1681g(a)(l) as outlined in the initial request. See Exhibit 1.

       ANSWER:         Trans Union states that the document identified as “Exhibit 1” speaks for

itself. Trans Union states that it lacks knowledge or information at this time sufficient to form a

belief about the truth of the remaining allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       32.     In response to Plaintiff’s second request for a full consumer file disclosure to

Experian he received a credit report, which again failed to be responsive to his request as

required by 15 U.S.C. § 1681g(a)(l).

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




                                            Page 13 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 13 of 29 Document 15
       33.     In response to Plaintiff’s second request for a full consumer file disclosure to

Equifax he received a credit report, which again failed to be responsive to his request as required

by 15 U.S.C. § 1681g(a)(l).

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       34.     In response to Plaintiff’s second request for a full consumer file disclosure to

Trans Union he received a letter, which again failed to be responsive to his request as required by

15 U.S.C. § 1681g(a)(l).

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of the remaining allegations as they apply to Trans Union, which has the effect of a

denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations, which has the effect of a denial

under Rule 8(b)(5).

       35.     After receiving Trans Union’s reply which was not responsive to his second

request, Plaintiff made a third request for a full consumer file disclosure. See Exhibit 3.

       ANSWER:         Trans Union states that the document identified as “Exhibit 3” speaks for

itself. Trans Union denies that it violated the FCRA (or any other law). Trans Union states that it

lacks knowledge or information at this time sufficient to form a belief about the truth of these

allegations, which has the effect of a denial under Rule 8(b)(5).




                                            Page 14 of 29
       Case 1:19-cv-00015-WCG Filed 03/08/19 Page 14 of 29 Document 15
       36.     In response to Plaintiff’s third request to Trans Union for a full consumer file

disclosure, he received a Trans Union credit report, which was not responsive to his request as

required by 15 U.S.C. § 1681g(a)(l).

       ANSWER:        Trans Union denies the allegations contained in this paragraph.

       37.     All documents provided to Defendants in relation to identity and location

information were in clearly legible form and in compliance with 15 U.S.C. § 1681h.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6). Trans Union

states that the remaining allegations of this paragraph are legal conclusions and, so stating,

denies them.

       38.     15 U.S.C. § 1681g(a)(l) requires that ALL information in the possession of a CRA

at the time of a consumer’s proper request be disclosed in response to that request. Nowhere in §

1681g does the statute limit that information to the scope of credit or credit related data which

may be included in a conventional credit report. The statute clearly states ALL information

regardless of its nature must be provided other than clearly ancillary information excluded by

§1681g(l)(B) which Plaintiff clearly did NOT request.

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       39.     In each case with each Defendant there was only communication in the form of

letters requesting Plaintiff’s full consumer file disclosure and response(s) by each Defendant




                                            Page 15 of 29
       Case 1:19-cv-00015-WCG Filed 03/08/19 Page 15 of 29 Document 15
with no other party involved in the communications between the parties other than the United

States Postal Service (USPS) which transported documents between the parties.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,

which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5).

       40.     Plaintiff was well aware of the then-recent hack of the Equifax database

publicized in 2017. Based on his study of consumer protection statutes such as the FCRA, he

had reason to believe that more information than he had ever received in past conventional

“credit reports” had been stolen. He had been studying the FCRA prior to the hack and already

realized there was substantial information that companies like Equifax, Experian, and Trans

Union had in their files about consumers than had been included in a conventional credit report

he had received previously. Plaintiff had no direct knowledge of specific information regarding

himself that might be in Defendants’ file(s). That information, if it existed, could only be

obtained through requesting a full consumer file disclosure pursuant to 15 U.S.C. § 1681g(a)(l)

rather than asking for a conventional credit report as he had in the past either through

annualcreditreport.com or directly from the Defendants.

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information sufficient to form a belief about the truth of

these allegations, which has the effect of a denial under Rule 8(b)(5). Trans Union states that the

remaining allegations of this paragraph are legal conclusions and, so stating, denies them.




                                             Page 16 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 16 of 29 Document 15
       41.     Plaintiff did NOT request a “credit report,” credit disclosure, or anything else

using the words “credit” or “report” in any manner from any Defendant at any time related to

this lawsuit but instead made a request for his full consumer file disclosure and nothing else.

To use file cabinets as an analogy, Plaintiff seeks under the statute the disclosure of the contents

of all the files regarding him, regardless of which office building or which subsidiary has to

check their file cabinets. Continuing the analogy, Plaintiff is not concerned with the color of the

file folders, knowing which clerk updates the index of files, or other such ancillary data.

Plaintiff is not concerned with receiving a cherry-picked summary of limited credit-related

information which Defendants might refer to as a “credit report.” Plaintiff is entitled to all the

information in the file cabinet regarding him.

       “Every consumer reporting agency shall, upon request, and subject to § 1681h(a)(1) of
       this title, clearly and accurately disclose to the consumer all information in the
       consumer’s file at the time of the request...” 15 U.S.C. § 1681g(a)(l).

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information sufficient to form a belief about the truth of

these allegations, which has the effect of a denial under Rule 8(b)(5). Trans Union states that the

remaining allegations of this paragraph are legal conclusions and, so stating, denies them.

       42.     Upon information and belief, there is substantial information relating to the

Plaintiff that is contained in all Defendants’ files that has not been disclosed to him including,

but not limited to, information that was previously shown in his credit reports that is now

archived in addition to information that is provided to prospective creditors, insurers, or

employers who request information on Plaintiff that he has never seen or has been made aware

of.




                                            Page 17 of 29
       Case 1:19-cv-00015-WCG Filed 03/08/19 Page 17 of 29 Document 15
       ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       43.       Upon information and belief, the information that is not disclosed to Plaintiff may

contain negative codes or erroneous account information, among other things, that is provided to

prospective creditors, insurers, or employers which directly affect how that prospective creditor,

insurer, or employer would view the Plaintiff in terms of granting credit, rating insurance

policies, or providing employment or housing.

       ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       44.       This undisclosed information has never been provided to Plaintiff even when it

was requested so he could examine it for accuracy and dispute it if necessary. It could be

blatantly false or at the least misleading and without disclosure by the Defendants Plaintiff would

not have the opportunity to dispute the accuracy or veracity of the information in Defendants’

files which he is legally entitled to do under the FCRA. Disclosure of false or misleading

information to prospective creditors, insurers or employers that Plaintiff knows nothing about

could paint him in a false light where he could be denied credit, housing, employment or pay

higher interest rates on credit if it was granted and higher premiums for insurance harming him

substantially.




                                             Page 18 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 18 of 29 Document 15
       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       45.    Upon information and belief, Defendants have far more information relating to

Plaintiff in their file(s) and/or database(s) including archived information beyond that which

Plaintiff has ever had access to or had the opportunity to review for accuracy and is provided to

others when they make a request for consumer information related to him. This information has

been properly requested by Plaintiff multiple times and is required to be disclosed under 15

U.S.C. § 1681g(a)(l) when a proper request is made by a consumer. Every consumer reporting

agency shall, upon request, and subject to § 1681h(a)(l) of this title, clearly and accurately

disclose to the consumer all information in the consumer’s file at the time of the request. 15

U.S.C. § 2681g(a)(l) [sic] The Defendants have repeatedly refused to provide Plaintiff with his

full consumer file disclosure after multiple requests. Plaintiff’s requests were very specific in

nature so as not to be misconstrued as a request for a credit report or credit disclosure by

Defendants.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       46.    Plaintiff never made any request of Defendants that used the words “credit” or

“report” in any manner or context but made a straightforward and very clear request ONLY for a

full consumer file disclosure [Exhibits 1 and 2] to which he is entitled under 15 U.S.C. §




                                           Page 19 of 29
       Case 1:19-cv-00015-WCG Filed 03/08/19 Page 19 of 29 Document 15
1681g(a) (1) and all Defendants failed to provide his full consumer file disclosure as required

by the FCRA.

       ANSWER:         Trans Union states that the documents identified as “Exhibits 1 and 2”

speak for themselves. Trans Union states that the remaining allegations of this paragraph are

legal conclusions and, so stating, denies them.

       47.     Plaintiff clearly is not making any claim regarding information that HAS been

provided to a third party that he is aware of. The sole issue in this lawsuit revolves around the

fact that he has not had access to ALL information in his full consumer file that may have been

at some time in the past provided to an unknown third party or MIGHT be provided at some time

in the future to a third party and he is entitled to have access to by law to review for accuracy.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       48.     Plaintiff made no requests for information such as credit scores, default dates,

predictors or other ancillary information related to how the Defendants hold and/or manage the

consumer information they have in their file(s) on individual consumers.                The ONLY

information requested by Plaintiff was a full consumer file disclosure of information directly

related to him as a consumer that affects his credit worthiness, credit standing and credit capacity

but also general reputation, personal characteristics, or mode of living among other things.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,

which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge




                                             Page 20 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 20 of 29 Document 15
or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5).

       49.     Because Plaintiff has not had access to that undisclosed information he has

therefore had no opportunity to review it and dispute the accuracy of it if it is false yet it is

provided to potential creditors, housing providers, insurers and employers without his knowledge

and purposely and illegally concealed from him.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       50.     Upon information and belief, when a report is provided by the Defendants to a

potential creditor, insurer or employer that information is provided in an encrypted format with

instructions to the user that the consumer is NOT to be shown that information. There is no

prohibition in the law that information obtained by a user can be provided to the consumer if a

request for it is made by the consumer yet instructions from the Defendants are to the contrary.

Why?

       ANSWER:         As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).




                                             Page 21 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 21 of 29 Document 15
       51.     One can only surmise that there must be some nefarious reason why that

information should not be provided to the consumer that is sent to the user in an encrypted

format with instructions to the user to conceal it from the consumer. A reasonable assumption

would be that it contains information that the consumer has never seen and the consumer

reporting agencies don’t want the consumer to see for some unknown reason. This is obviously

not in concert with the mandate of full disclosure clearly articulated in the FCRA in

unambiguous plain language.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       52.     Plaintiff made multiple specific written requests of each of the Defendants for a

full consumer file disclosure to which he is entitled as clearly stated in 15 U.S.C. § 1681g(a)(l)

and all Defendants have failed to provide his full consumer file disclosure to Plaintiff and are

therefore in violation of the FCRA.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       53.     The claims made in this lawsuit are in NO manner related to the data breach that

occurred with Equifax. The claims herein are entirely focused on the very simple premise that

all Defendants failed to provide a full consumer file disclosure of all information in their files to




                                             Page 22 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 22 of 29 Document 15
Plaintiff upon his multiple requests as required by 15 U.S.C. § 1681g(a)(l). There is no relation

of any claims made herein to any issues with the Equifax data breach.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       54.     The actions of all Defendants occurred within the past two years and are within

the Statute of Limitations under the FCRA.

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that the remaining allegations of this paragraph are legal conclusions and, so stating,

denies them.

                                             COUNT I

 VIOLATION OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C. §1681, WILLFUL
  NON-COMPLIANCE BY DEFENDANT EXPERIAN INFORMATION SOLUTIONS
                               INC.

       55.     Paragraphs 1 through 54 are re-alleged as though fully set forth herein.

       ANSWER:         Trans Union reasserts its answers and responses set forth herein.

       56.     Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       57.     Experian operates as a consumer reporting agency within the meaning of the

FCRA, 15 U.S.C. § 1681a(f).

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.




                                             Page 23 of 29
       Case 1:19-cv-00015-WCG Filed 03/08/19 Page 23 of 29 Document 15
       58.     Experian repeatedly failed to comply with Plaintiff’s multiple requests for a full

consumer file disclosure pursuant to 15 U.S.C. § 1681g(a)(l).

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       WHEREFORE, Plaintiff demands judgment for damages against Experian for statutory

damages of $1,000.00, any attorney’s fees, and all costs pursuant to 15 U.S.C. § 1681n.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                            COUNT II

 VIOLATION OF THE FAIR CREDIT REPORTING ACT. 15 U.S.C. §1681, WILLFUL
         NON-COMPLIANCE BY DEFENDANT TRANS UNION LLC

       59.     Paragraphs 1 through 54 [sic] are re-alleged as though fully set forth herein.

       ANSWER:        Trans Union reasserts its answers and responses set forth herein.

       60.     Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       61.     Trans Union operates as a consumer reporting agency within the meaning of the

FCRA, 15 U.S.C. § 1681a(f).

       ANSWER:        Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

       62.     Trans Union repeatedly failed to comply with Plaintiff’s multiple requests for a

full consumer file disclosure pursuant to 15 U.S.C. § 1681g(a)(l).



                                            Page 24 of 29
       Case 1:19-cv-00015-WCG Filed 03/08/19 Page 24 of 29 Document 15
       ANSWER:        Trans Union denies the allegations contained in this paragraph.

       WHEREFORE, Plaintiff demands judgment for damages against Trans Union for

statutory damages of $1,000.00, any attorney’s fees, and all costs pursuant to 15 U.S.C. § 1681n.

       ANSWER:        Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                            COUNT III

 VIOLATION OF THE FAIR CREDIT REPORTING ACT. 15 U.S.C. §1681, WILLFUL
     NON-COMPLIANCE BY DEFENDANTS EQUIFAX INC. AND EQUIFAX
                    INFORMATION SERVICES LLC

       63.     Paragraphs 1 through 54 are re-alleged as though fully set forth herein.

       ANSWER:        Trans Union reasserts its answers and responses set forth herein.

       64.     Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       65.     Equifax and its alter ego Equifax Information Services LLC operate as a

consumer reporting agency within the meaning of the FCRA, 15 U.S.C. § 1681a(f).

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       66.     Equifax and Equifax Information Services LLC repeatedly failed to comply with

Plaintiff’s multiple requests for a full consumer file disclosure pursuant to 15 U.S.C. §

1681g(a)(1).

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




                                            Page 25 of 29
       Case 1:19-cv-00015-WCG Filed 03/08/19 Page 25 of 29 Document 15
       WHEREFORE, Plaintiff demands judgment for damages against Equifax Inc. and

Equifax Information Services LLC for statutory damages of $1,000.00 each, any attorney’s fees,

and all costs pursuant to 15 U.S.C. § 1681n.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union.

                                  AFFIRMATIVE DEFENSES

       1.      Plaintiff has failed to state a claim against Trans Union upon which relief may be

granted.

       2.      Trans Union’s reports concerning Plaintiff were true or substantially true.

       3.      Trans Union has at all times followed reasonable procedures to assure maximum

possible accuracy of its credit reports concerning Plaintiff.

       4.      At all relevant times, Trans Union acted within the absolute and qualified

privileges afforded it under the FCRA, the United States Constitution, applicable State

Constitutions and the common law.

       5.      Plaintiff’s claims are barred, in whole, or in part, by the equitable theories of

estoppel, waiver and laches.

       6.      Plaintiff has failed to take reasonable steps to mitigate his damages, if any.

       7.      Plaintiff’s damages are the result of acts or omissions committed by Plaintiff.




                                             Page 26 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 26 of 29 Document 15
       8.      Plaintiff’s damages are the result of acts or omissions committed by the other

parties over whom Trans Union has no responsibility or control.

       9.      Plaintiff’s damages are the result of acts or omissions committed by non-parties to

this action over whom Trans Union has no responsibility or control.

       10.     Any claim for exemplary or punitive damages asserted by Plaintiff violates Trans

Union’s rights under the Due Process and Excessive Fines clauses of the Fifth, Sixth, Eighth and

Fourteenth Amendments to the United States Constitution and the analogous provisions of

applicable State Constitutions and under the First Amendment of the United States Constitution

and the analogous provisions of applicable State Constitutions.

       11.     Trans Union reserves the right to assert additional defenses as may become

apparent through additional investigation and discovery.

       WHEREFORE, Defendant Trans Union, LLC, by counsel, denies that Plaintiff is entitled

to judgment or to any of the relief sought, and respectfully requests that judgment be entered in

its favor and against Plaintiff on all counts set forth in the Complaint, and that Trans Union,

LLC, be awarded its costs incurred in defending this action, along with such other relief as this

Court deems equitable and just.




                                           Page 27 of 29
       Case 1:19-cv-00015-WCG Filed 03/08/19 Page 27 of 29 Document 15
                                      Respectfully submitted,



                                       s/ J. Robert Weyreter
                                      Justin T. Walton, Esq. (IN #29540-49)
                                      Katherine E. Carlton Robinson, Esq.
                                      (IN #31694-49)
                                      J. Robert Weyreter, Esq. (IN #35405-49)
                                      Schuckit & Associates, P.C.
                                      4545 Northwestern Drive
                                      Zionsville, IN 46077
                                      Telephone: 317-363-2400
                                      Fax: 317-363-2257
                                      E-Mail: jwalton@schuckitlaw.com
                                                krobinson@schuckitlaw.com
                                                jweyreter@schuckitlaw.com

                                      Lead Counsel for Defendant Trans Union,
                                      LLC




                           Page 28 of 29
Case 1:19-cv-00015-WCG Filed 03/08/19 Page 28 of 29 Document 15
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 8th day of March, 2019. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s electronic filing.

Marie G. Bahoora, Esq.                            Michelle L. Dama, Esq.
mgbahoora@michaelbest.com                         mldama@michaelbest.com

       The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 8th day of March, 2019,

properly addressed as follows:

Pro Se Plaintiff
Brian G. Heyer
W6786 Sunnyvale Lane
Greenville, WI 54942-8695



                                                       s/ J. Robert Weyreter
                                                      Justin T. Walton, Esq. (IN #29540-49)
                                                      Katherine E. Carlton Robinson, Esq.
                                                      (IN #31694-49)
                                                      J. Robert Weyreter, Esq. (IN #35405-49)
                                                      Schuckit & Associates, P.C.
                                                      4545 Northwestern Drive
                                                      Zionsville, IN 46077
                                                      Telephone: 317-363-2400
                                                      Fax: 317-363-2257
                                                      E-Mail: jwalton@schuckitlaw.com
                                                                krobinson@schuckitlaw.com
                                                                jweyreter@schuckitlaw.com

                                                      Lead Counsel for Defendant Trans Union,
                                                      LLC




                                           Page 29 of 29
        Case 1:19-cv-00015-WCG Filed 03/08/19 Page 29 of 29 Document 15
